Citation Nr: 0500347	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  04-38 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 14, 1946, through August 20, 1946.  
He also had service in the Naval Reserves during various 
periods from March 1953 through June 1968.

The veteran resides in the jurisdiction of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  However, this matter came to the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by a special processing unit (created by the 
Secretary of the VA and known as the Tiger Team) in the RO in 
Cleveland, Ohio.  

In December 2004, a Deputy Vice Chairman at the Board 
approved the veteran's motion to advance his case on the 
Board's docket.


FINDING OF FACT

The preponderance of the evidence shows that the veteran was 
not exposed to ionizing radiation in service.  


CONCLUSIONS OF LAW

1.  The veteran's anemia is not the result of disease or 
injury associated with the claimed radiation exposure in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.307, 3.309, 3.311 (2004).

2.  The veteran's kidney disorder, manifested by chronic 
renal insufficiency, is not the result of disease or injury 
associated with the claimed radiation exposure in service.  
38 U.S.C.A. §§ 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.307, 3.309, 3.311 (2004).

3.  Skin cancer is not the result of disease or injury 
associated with the claimed radiation exposure in service.  
38 U.S.C.A. §§ 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  In so doing, the VA must notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In particular, the RO 
must ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish the VA any 
evidence in his possession that pertains to any of his 
claims, i.e., something to the effect that he should give the 
VA everything he has pertaining to his claims.  

By virtue of information contained in a September 2002 
letter, the RO notified the veteran about his rights in the 
VA claims process.  The RO informed the veteran that in order 
to establish entitlement to service-connected compensation 
benefits, the evidence had to show three things:  1) An 
injury in military service or a disease that began in or was 
made worse during military service, or an event in service 
causing disease or injury; 2) a current physical or mental 
disability; and 3) a relationship between the veteran's 
current disability and an injury, disease, or event in 
service.  

The RO notified the veteran that he had to respond in a 
timely manner to its requests for specific information and 
give it enough information about his records so that it could 
obtain them from the person or agency that had them.  He was 
notified that if he wished the VA to obtain medical records, 
he would have to authorize medical personnel to release such 
records by using VA Form 21-4142.  Such information included 
the name and address of the person, agency, or company who 
had the records; the time frame covered by the records; and, 
in the case, of medical records, the condition for which he 
was treated.  

To process the veteran's claim for service connection for the 
residuals of radiation exposure, the RO stated that it needed 
evidence showing he was exposed to ionizing radiation in 
service and that the exposure had caused disease or injury 
which had continued since his discharge from the service.  
The RO noted that it would help the veteran obtain records of 
his exposure, but that it needed the following information 
from him:  1) the dates and places the veteran was exposed in 
service; 2) the names of the devices emitting radiation; 3) 
his military occupation at the time of the exposure; 4) his 
organization or unit and rank at the time of each exposure; 
and 5) a detailed description of his activities during the 
period of exposure.  

The RO further noted that if the veteran's military 
occupation required that he operate a device emitting 
radiation, he should give a complete description of the 
operational procedures for the device and an peculiarities in 
operation, repair, or maintenance of which he was aware.  He 
was told to include the amount of time he was near the 
device; his proximity to it; and whether a film badge was 
issued and worn.  The RO stated that it would be helpful if 
he named other service personnel who were with him at the 
time of the exposure.  

In its September 2002 letter, the RO cited the importance of 
medical evidence to the veteran's claim.  The RO requested 
that the veteran provide it with a complete account of all 
medical care received during or after service.  The RO noted 
that such account should include the names and addresses of 
all physicians and hospitals treating him, as well as the 
dates of treatment or examination, and the disabilities 
treated in each instance.  The RO stated that it needed his 
complete clinical records, not summaries, or all pertinent 
medical care, together with all tissue blocks, slides, or 
other pathology samples.  The RO also requested that the 
veteran provide it with a record of his pre- and post-service 
radiation exposure, including all medical and occupational 
sources, and a record of exposure to known cancer-causing 
agents, such as cigarettes, chemicals, etc., along with 
information concerning his family medical history.  The RO 
then stated that the veteran should tell it about any 
additional evidence or information that he wanted the RO to 
try to get for him.  

The RO stated that it would make reasonable efforts to get 
evidence necessary to support the veteran's claim, but that 
he had to provide the RO with enough information so that it 
could request such evidence from the person or agency who had 
it.  The RO emphasized that it was still the veteran's 
responsibility to support his claim with appropriate 
evidence; however, it noted that it would assist him by 
providing a medical examination or getting a medical opinion, 
if it decided it was necessary to make a decision in his 
claim.  

The RO notified the veteran that it had already received his 
service medical records; a letter from a Dr. O'Malley; and 
his claims file and all the evidence therein.

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The RO also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  
Finally, the RO informed the veteran that it had a sent a 
copy of the letter to his representative and that he could 
also contact his representative for help.  

In a March 2003 letter, the RO requested additional specifics 
of the veteran's radiation exposure in service.  Such 
specifics included the dates and places of all atmospheric 
tests in his he participated; the operation or test shot code 
names of the tests; his distance from the center of the 
explosion; whether, at the time of the explosion, he was in 
the open or under cover; the length of time he remained in 
the vicinity of the explosion; whether he wore a film badge 
at each test; and the names of other service personnel 
present at each test.  

The RO further requested a statement from the veteran's 
treating physician providing a nexus between the veteran's 
anemia and kidney problems and radiation exposure.  The RO 
informed the veteran that it requested evidence from the 
following health care providers:  B. C. W., M.D.; J. C. H., 
M.D.; D. D., M.D.; and a Dr. K. at the University of Kansas 
Medical Center.  

Again, the RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The RO also sent a courtesy copy of the letter to the 
veteran's representative.

In addition to the letters, dated in September 2002 and March 
2003, the veteran and his representative were provided with a 
copy of the Statement of the Case (SOC), issued in October 
2004.  The SOC further notified the veteran and his 
representative of the evidence necessary to substantiate his 
claims of entitlement to disability compensation benefits for 
anemia, a kidney disorder, and skin cancer.  Moreover, it 
identified the evidence that had been received by the RO.  

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records, 
personnel records reflecting his participation in the Naval 
Reserve from March 1953 through June 1968; records from J. C. 
H., M.D., reflecting the veteran's treatment in May 1996 and 
from September 2000 through September 2002; records from D. 
D., M.D., reflecting a consultation with the veteran in 
October 1999; records and reports from the University of 
Kansas Medical Center, reflecting the veteran's treatment 
from May through August 2000; an extract from the Dictionary 
of American Naval Fighting Ships, Vol. VI, p.87, printed from 
the internet in October 2002; an extract from the Department 
of the Navy, Naval Historical Center, concerning Operation 
Crossroads, also printed from the internet in October 2002; 
and a report from the Defense Threat Reduction Agency (DTRA), 
dated in July 2003. 

The veteran has been informed of his right to have a hearing 
before the VA; however, to date, he has declined to exercise 
that right (VA Form 9, received at the RO in October 2004).

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issues of entitlement to service-connected compensation for 
anemia, a kidney disorder, and skin cancer.  

In April 2004, the veteran requested additional information 
from the Defense Threat Reduction Agency.  In May 2004, he 
informed the RO that a response could take as long as three 
months but that he would forward the results of his request, 
as soon as he obtained them.  In his formal appeal VA Form 9, 
received in October 2004, he stated he had no other proof to 
offer.  As such, there is no reasonable possibility that 
further development would lead to any additional relevant 
evidence with respect to those issues or be helpful in light 
of the current record.  Therefore, further development is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claims.  Therefore, the Board will proceed to the merits 
of the appeal.  

II.  The Facts and Analysis

The veteran seeks entitlement to service connection for 
anemia, kidney disorder, and skin cancer.  He contends that 
they are the result of his exposure to ionizing radiation 
during Operation CROSSROADS for the period from July 1, 1946, 
through August 31, 1946.  38 C.F.R. § 3.309(d)(3)(v)(B) 
(2004).  He has offered no other theory of the case; and 
therefore, the Board will limit its decision accordingly.

In general, service connection for a condition, claimed to be 
attributable to ionizing radiation exposure during service, 
may be established in one of three ways.  First, the VA has 
identified certain diseases which are presumed to be the 
result of radiation exposure.  Such a presumption, of course, 
must be based upon a finding that the veteran was, in fact, 
exposed to radiation.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, there are other radiogenic diseases 
which may be service connected directly under the special 
framework set forth in 38 C.F.R. § 3.311.  The list of 
radiogenic diseases, however, is not exclusive.  The veteran 
may provide competent scientific or medical evidence that the 
disease claimed to be the result of radiation exposure is, in 
fact, a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  Third, 
even if the disease in question is not listed in 38 C.F.R. 
§ 3.309 or is not a radiogenic disease under § 3.311, the 
veteran is not foreclosed from proving direct service 
connection by establishing direct actual causation under 38 
U.S.C.A. § 1110 (2004) and 38 C.F.R. § 3.303 (2004).  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

While certain diseases are presumed to be the result of 
exposure to ionizing radiation in service, such as that which 
might have been sustained during Operation CROSSROADS, the 
veteran has not been found to have any of those diseases.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  However, he has 
been found to have skin cancer which is a radiogenic disease.  
38 C.F.R. § 3.311(b)(2)(vii).  Indeed, numerous reports from 
private health care providers, show that on several occasions 
from the mid 1990's through the early 2000's, the veteran 
underwent cryosurgery for multiple actinic keratoses on his 
face and scalp.  In June 2000, a biopsy also confirmed the 
presence of squamous cell carcinoma on his right nasal 
sidewall.  

In addition to his radiogenic skin disease, a report from the 
VA physician who performed the veteran's November 2001 
radiation protocol examination indicates that the veteran has 
mild anemia and decreased kidney function which could be 
related to irradiation.  

When a veteran, who was exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons, develops a radiogenic disease, and such disease 
first becomes manifest 5 years or more after exposure, the 
case will be referred to the VA Under Secretary for Benefits 
for consideration.  If any of the foregoing requirements has 
not been met, it shall not be determined that a disease has 
resulted from exposure to ionizing radiation under such 
circumstances (emphasis added).  38 C.F.R. § 3.311.

In light of the foregoing, the critical question is whether 
the veteran was, in fact, exposed to radiation in service.  
An abstract of the veteran's service, included with his 
service medical records, show that he was assigned to 
stations in the continental United States, primarily San 
Diego and San Francisco, California.  Although that abstract 
and a July 2003 report from the DTRA shows that he was 
stationed aboard the EPCE (R) - 855 from July 16, 1946, 
through August 14, 1946, there is no evidence that such ship 
ever participated in the nuclear testing during Operation 
Crossroads or that it was assigned to official military 
duties at Naval Shipyards involving the decontamination of 
ships that had participated in Operation Crossroads.  

The extract from the Dictionary of American Naval Fighting 
Ships states that in June 1946, the EPCE (R) - 855 underwent 
alterations at Terminal Island in California, which enhanced 
her suitability for service as a laboratory research ship.  
Despite those alterations, the extract is negative for any 
evidence that the ship ever participated in Operation 
CROSSROADS.  Indeed, Operation CROSSROADS was conducted at 
Bikini Atoll in the Marshall Islands in the summer of 1946, 
yet the ships deck log, cited by the DTRA, shows that during 
Operation CROSSROADS, the EPCE (R) - 855 was at anchor in San 
Diego, California.  Finally, the DTRA report states that 
available dosimetry data is negative for any evidence that 
the veteran ever had radiation exposure.  

Indeed, the only evidence that the veteran ever sustained 
radiation exposure during Operation CROSSROADS comes from the 
veteran.  While the Board does not doubt the sincerity of his 
claim, the Board is not bound to accept his uncorroborated 
statements as to his assignments in service, much less 
whether he was exposed to radiation or whether he has 
residuals of the claimed exposure.  See, e.g., Gaines v. 
West, 11 Vet. App. 353 (1998); see also, Simington v. West, 
11 Vet. App. 41 (1998).  This is particularly true where the 
preponderance of the evidence affirmatively rebuts the 
veteran's contentions.  Therefore, without more, his 
statements cannot be considered competent evidence that he 
was exposed to radiation at Operation CROSSROADS.  38 C.F.R. 
§ 3.159(a).  Absent such evidence, the veteran cannot meet 
one of the criteria for service connection for anemia, a 
kidney disorder, or skin cancer.  Accordingly, the appeal is 
denied.  


ORDER

Entitlement to service connection for anemia is denied.

Entitlement to service connection for skin cancer is denied.

Entitlement to service connection for a kidney disorder is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


